DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 2-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claim 1 recites the lifting gear having a first and second surface including gear teeth and reinforcing hole/recess respectively. Claim 2 then recites that a plate mounts the lifting gear, then claim 3 goes on to state the lifting gear/recess/hole is now located on a first and second surface of the plate. It is unclear if the plate is integral/is the lifting gear or are separate structures as of now the plate simply mounts the lifting gear (to what, onto what is the plate itself mounted). A review of the specification reveals very little as to clarity, since “the plate” can be construed as either the first or second cover, or a completely alternate embodiment. Further delineation is needed for unambiguous recitation. 
Re: Claims 3 recites “the at least one reinforcing hole is disposed on the first surface of the plate, and 
Re: Claims 4 recites “the at least one reinforcing hole…, and the at least one reinforcing recess…” Claim 1 recites the invention may include either the reinforcing hole or the reinforcing recess as substitutes for one another, claim 4 recites them as both included, either claim 1 should be amended to include both features (given there’s specification support that they are indeed separate structures) or these limitations should be continued to be referenced in the alternative: continuing to use “or” and the like.
Re: Claims 5 recites “the at least one reinforcing hole…, and the at least one reinforcing recess…” Claim 1 recites the invention may include either the reinforcing hole or the reinforcing recess as substitutes for one another, claim 5 recites them as both included, either claim 1 should be amended to include both features (given there’s specification support that they are indeed separate structures) or these limitations should be continued to be referenced in the alternative: continuing to use “or” and the like.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-8, and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn et al. (US Patent No. 6,082,246) as applied to claim  above, and further in view of Turi (US 2006/0065126 A1).
Re: Claim 1, Thorn discloses the claimed invention including a  liquid ejecting apparatus comprising:
a case (2); and
a liquid ejector (10, 12)) at least partially protruding from the case and comprising:
a first lifting cover (12) connected to the case;
a lifting gear (58) fixed to the first lifting cover (Col. 3, lines 3-5, coupled to first lifting cover);
a second lifting (10) cover received on the first lifting cover except for in the first lifting cover. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to rearrange the second cover in instead of on, since such a modification  has been held as a rearrangement of parts and such a modification involves only routine skill in the art. In re Japikse, 86 USPQ 70;
a lifting motor (50) coupled to the second lifting cover and engaged with a gear assembly (Col. 2, lines 62-63, secured to second cover); and
a liquid ejection nozzle (6) disposed at an end of the second lifting cover and configured to eject liquid (Col. 3, lines 16-24, includes outlet for ejecting hot water),
Thorn discloses gear teeth (52) on a first side except for the lifting gear having a second side. However, Turi disclosing a lifting cover (28, 32) with a lifting gear (39,40) has a first side (29, 30) and a second side (35) opposite to the first side, and includes (i) gear teeth (39, 40) on the 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a first and second side surface having teeth and a recess as taught by Turi, since Turi states paragraph 40 that such a modification ensures that the lifting cover can be quickly and easily adjusted in height without the danger that it would cant and that the lifting cover is soundly supported by the casing and not very sensitive to eccentric loading.
Re: Claim 2, Thorn discloses the claimed invention including the first lifting cover comprises a plate (58) that mounts the lifting gear (Fig. 3).
Re: Claim 3, Thorn in view of Turi discloses the claimed invention including a plate (27) has a first surface and a second surface opposite to the first surface, wherein the at least one reinforcing hole (43) is disposed on the first surface of the plate, and wherein the at least one reinforcing recess (43) is recessed in a direction from the first surface to the second surface (Turi: Fig. 7-8).
Re: Claim 6, Thorn in view of Turi discloses the claimed invention including a center of each of t the at least one reinforcing recess is aligned with a highest gear ridge of the lifting gear (Fig. 7 depicts recess aligned with the highest gear ridge).
Re: Claim 7, Thorn discloses the claimed invention including the lifting gear includes a flat reinforcing plate (58) that is disposed on the first side of the lifting gear and that is thinner than the gear teeth (Depicted in Fig. 3).
Re: Claim 8, Thorn discloses the claimed invention including the gear assembly comprises a gear bracket (57) coupled to the second lifting cover; and a gear (56) rotatably disposed in the gear bracket and engaged with the lifting gear (Fig. 3), wherein the gear is configured to rotate along the lifting gear such that the second lifting cover moves in a first direction with respect to the first lifting cover based on operation of the lifting motor (Fig. 3, Col. 2 & 3, lines 64-67 & 7-10, motor drives gear).
Re: Claim 18, Thorn discloses the claimed invention including the case includes a top cover (8) that forms an upper surface of the case, wherein the liquid ejector comprises: a liquid ejection top cover (20) extending from the top cover of the case and configured to cover the first lifting cover (Fig. 1, Col. 3, lines 16-24, a liquid ejection top cover extends from top cover).
Re: Claim 19, Thorn discloses the claimed invention including the liquid ejector comprises an input device (22) disposed at the liquid ejection top cover and configured to receive a command (Fig. 1).
Re: Claim 20, Thorn disclose the claimed invention except for expressly stating the input function. However, Turi teaches the input device comprises a lifting input control (36, 37), and wherein the liquid ejecting apparatus further comprises a controller configured to operate the lifting motor to move the liquid ejection nozzle based on an input through the lifting input control (Para. 36, input and controller for lifting operation).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include input controls for signaling a controller to activate the motor for lifting as taught by Turi, since such a modification is implicitly implied within the Thorn device depicting buttons and an electric motor that invariably is controlled by In re Venner, 120 USPQ 192.
Allowable Subject Matter
Claim 9-17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeng, Greiwe, Kim, Winkler, Kang, Lin, and Enander are cited disclosing dispensers having lifting arrangements for their liquid outlets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754